      21-60162-rbk Doc#75-1 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 1
                                          SM of 3
Initiate Business Checking
May 31, 2021      ■   Page 1 of 3




                                                                                                  Questions?
CANADIAN RIVER RANCH, LLC                                                                         Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #21-60163 (WTX)                                                                           1-800-CALL-WELLS              (1-800-225-5935)

5826 COOKSEY LN                                                                                     En español: 1-877-337-7454
ROBINSON TX 76706-7626

                                                                                                  Online: wellsfargo.com/biz

                                                                                                  Write: Wells Fargo Bank, N.A. (808)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                    Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                 A check mark in the box indicates you have these convenient
                                                                                                  services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                  call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                  like to add new services.

                                                                                                  Business Online Banking                             ✓
                                                                                                  Online Statements                                   ✓
                                                                                                  Business Bill Pay
                                                                                                  Business Spending Report                            ✓
                                                                                                  Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



Statement period activity summary                                                                 Account number:            3580
        Beginning balance on 5/3                                                      $0.00       CANADIAN RIVER RANCH, LLC
                                                                                                  DEBTOR IN POSSESSION
        Deposits/Credits                                                            1,025.00
                                                                                                  CH11 CASE #21-60163 (WTX)
        Withdrawals/Debits                                                            - 0.00
                                                                                                  Texas/Arkansas account terms and conditions apply
        Ending balance on 5/31                                                  $1,025.00
                                                                                                  For Direct Deposit use
                                                                                                  Routing Number (RTN): 111900659
                                                                                                  For Wire Transfers use
                                                                                                  Routing Number (RTN): 121000248




     (808)
     Sheet Seq = 0258271
       21-60162-rbk Doc#75-1 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 2
                                              of 3
May 31, 2021       ■   Page 2 of 3




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                       Deposits/        Withdrawals/         Ending daily
       Date              Number Description                                                                             Credits               Debits            balance
       5/3                      Deposit                                                                                  25.00
       5/3                      Deposit Made In A Branch/Store                                                        1,000.00                                  1,025.00
       Ending balance on 5/31                                                                                                                                   1,025.00
       Totals                                                                                                      $1,025.00                  $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 05/03/2021 - 05/31/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
       need to meet one of the requirements to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Average ledger balance                                                                                        $1,000.00                     $1,025.00      ✔

         · Minimum daily balance                                                                                          $500.00                      $1,025.00      ✔

       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       C1/C1




Account transaction fees summary
                                                                                             Units           Excess        Service charge per               Total service
       Service charge description                                   Units used           included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                    0              5,000                 0                   0.0030                        0.00
       Transactions                                                          1                100                 0                      0.50                       0.00
       Total service charges                                                                                                                                          $0.00




Other Wells Fargo Benefits

Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation have
temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to 10:00 p.m. Eastern
Time. Access to our automated banking system, the ability to report a fraud claim on your business credit or debit card, and access to
report a lost or stolen business card will continue to be available 24 hours a day, 7 days per week. Thank you for banking with Wells
Fargo. We appreciate your business.
         21-60162-rbk Doc#75-1 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 3
                                                of 3
May 31, 2021              ■    Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts             You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the        information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft         an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                    Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                $
   register or transfers into                                                 $
   your account which are not                                                 $
   shown on your statement.                                                 + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             .. .$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                             .. .$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . $. .


                                                                                                                                     Total amount $




©2010 Wells Fargo Bank, N A. All rights reserved. Member FDIC. NMLSR ID 399801




       Sheet Seq = 0258272
